Citation Nr: 1729054	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  07-40 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II (hereinafter diabetes), on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 3, 2015.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2014, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for diabetes and remanded the claim of entitlement to a TDIU.  In May 2015, VA's General Counsel and counsel for the Veteran filed a Joint Motion for Partial Remand (JMPR) with the United States Court of Appeals for Veterans Claims (Court).  The Board's decision, to the extent that it denied referral of the Veteran's increased rating claim for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), was vacated and remanded to the Board.  The remainder of the Board's decision, to include the denial of a higher rating for diabetes on a schedular basis and the remand directives pertaining to entitlement to a TDIU, was left intact.

In November 2015, the Board remanded the claim for an initial evaluation for diabetes in excess of 20 percent on an extraschedular basis to the AOJ for further development pursuant to the JMPR.  The issue is now returned to the Board. 

The issue of entitlement to a TDIU prior to September 3, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The symptoms of the Veteran's diabetes mellitus, type II, including any combined effects resulting from other service-connected disabilities, do not represent an exceptional or unusual disability picture.
CONCLUSION OF LAW

The criteria for an extraschedular rating for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In general, disability ratings are determined by applying the VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, in exceptional cases, schedular ratings may be inadequate.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id. 

There is a three-step inquiry for determining whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  See id. at 115.  Second, if the schedular evaluation does not contemplate the level of disability, and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as "governing norms."  See id. at 115-16 (citing 38 C.F.R. § 3.321(b)(1) and noting that related factors include marked interference with employment and frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, in the interests of justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See id. at 116.

As explained in the Introduction, in May 2014, the Board denied entitlement to a rating in excess of 20 percent for diabetes on a schedular basis and remanded the issue of TDIU.  In the JMPR, with citation to Brambley v. Principi, 17 Vet. App. 20 (2003), the parties suggested that remanding for examinations in connection with a TDIU claim was inconsistent with a finding that referral for extraschedular consideration was not warranted, implying that the claim for extraschedular consideration and entitlement to a TDIU were intertwined.

In the November 2015 remand, pursuant to the JMPR, the Board directed the AOJ to refer the Veteran's claim for an increased rating for his diabetes to the Director of Compensation Service, pursuant to 38 C.F.R. § 3.321(b), and to address whether the Veteran is entitled to a combined effects extraschedular evaluation based on the collective impact of his diabetes and the rest of his service-connected disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (a Veteran may be awarded an extraschedular rating based upon the combined effects of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).

Aside from diabetes, the Veteran is service-connected for diabetic nephropathy, peripheral vascular disease of the bilateral lower extremities, diabetic neuropathy of the bilateral upper extremities, diabetic neuropathy of the bilateral lower extremities, erectile dysfunction, posttraumatic stress disorder, tinnitus and bilateral hearing loss. 

Turning to the evidence, in July 2005, the Veteran underwent a VA examination in connection with his claim for service connection for diabetes.  It was noted the Veteran's diet was restricted and that he was taking insulin twice a day.  No other restrictions were noted to be necessary due to his diabetes.  

Following remand of the claim in March 2011, the Veteran underwent another examination in August 2012.  It was noted his treatment included management by restricted diet, prescription of oral hypoglycemic agents and prescription of insulin more than 1 injection per day.  It was noted that regulation of activities was not required as part of the medical management of his diabetes.  The Veteran indicated he had not been hospitalized for ketoacidosis or hypoglycemic reactions over the past 12 months.  It was noted the Veteran had not had progressive unintentional weight loss or progressive loss of strength attributable to diabetes.  Peripheral neuropathy was identified, along with erectile dysfunction and peripheral vascular disease.  It was indicated that the Veteran's diabetes did not affect his ability to work.

Following remand in November 2015, the Veteran underwent another VA examination in December 2016.  His diabetes was managed with a restricted diet, insulin and oral medications.  It was noted that no restriction of his activities was required by his diabetes.  He had not been hospitalized for ketoacidosis or hypoglycemic reactions within the last 12 months.  He also had not had progressive unintentional weight loss and loss of strength attributable to diabetes.  Complications, including diabetic peripheral neuropathy and diabetic nephropathy/renal disease, were identified.  It was noted that the condition affected his ability to work because he would not be able to do work that requires operation of heavy machinery or automobiles due to the potential for hypoglycemic episodes.

As mentioned, in the May 2014 decision, the Board denied a schedular rating in excess of 20 percent for diabetes.  That decision was not appealed.  Thus, the only question is whether the Veteran is entitled to an increased rating for his diabetes on an extraschedular basis.

In September 2016, pursuant to the Board's November 2015 post-JMPR remand, the Director of Compensation Service reviewed the claims file and concluded that the record failed to demonstrate any exceptional or unusual disability picture that rendered application of the regular rating criteria for diabetes impractical.  The Director also determined that the record did not support a finding of an exceptional or unusual disability picture that would not exist if not for the interaction of the diabetes with the other service-connected disabilities of record as set forth in the Johnson case.  

Upon de novo review, the Board finds that an extraschedular rating is not warranted.  There is no indication that the Veteran's diabetes is exceptional or unusual and the functional impairment due to his diabetes is addressed by the rating criteria.  All examinations and treatment records demonstrate that management of his diabetes requires the use of insulin, a restricted diet and the use of oral hypoglycemic agents.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  His diabetes has not required prescribed regulation of activities, nor has he been hospitalized with episodes of ketoacidosis or hypoglycemic reactions.  In addition, his condition has not led to progressive loss of weight and strength.  The Board recognizes the Veteran's contention in his December 2007 Form 9 that he could not walk more than a block without pain and he believed this was due to his diabetes.  Notably, the Veteran has been receiving compensable ratings for diabetic neuropathy and peripheral vascular disease in his bilateral lower extremities since November 2004 and June 2007, respectively.  The pain with walking is considered in these separate ratings, and painful ambulation is certainly not exceptional or unusual for someone with peripheral neuropathy of the lower extremities.   No other symptoms are shown as a result of the Veteran's diabetes that are not reasonably considered by the rating criteria for diabetes.  

Overall, the evidence does not suggest that the available schedular evaluations for The Veteran's service-connected diabetes are inadequate.  As such, the Board finds that the first prong pursuant to Thun, 22 Vet. App. 111, is not satisfied in this case.  

As to the second Thun prong, the record does not reflect that the Veteran has been frequently hospitalized for his diabetes.  Notably, at his three examinations he only referred to one hospitalization for diabetes.  This does not equate to frequent hospitalization.  As to interference with employment, the only restrictions specific to diabetes in 2005 were restriction of diet and the use of insulin.  In 2012 the examiner found the Veteran's diabetes did not affect his ability to work.  In 2016 the examiner noted the Veteran could not operate heavy machinery or automobiles due to the potential for hypoglycemic episodes.  This does not constitute marked interference with employment.   While there is some level of interference with employment, such is recognized by the currently assigned 20 percent rating.  The precise reason why VA is compensating the Veteran is because there is some potential interference with employment.  However, considering the evidence addressing interference with employment, marked interference with employment representing more severe impairment than reflected by the 20 percent rating is simply not shown.  Based on the above, the Board finds that the evidence in this case does not demonstrate that an extraschedular rating in excess of 20 percent for diabetes is warranted.  

Turning to consideration pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), upon review of the lay and medical evidence of record, the Board finds that there are no additional symptoms resulting from a combination of the Veteran's diabetes and any other service-connected condition(s) that is not already accounted for by the rating assigned for a specific service-connected condition, and, as such, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  The Board further notes that the Veteran has a TDIU for part of the appeal period, the bilateral factor has been properly applied, and 11 separate ratings are being used to cover all of the manifestations and complications of the Veteran's diabetes.  In fact, the Veteran is receiving three separate ratings for each lower extremity (peripheral vascular disease, peripheral neuropathy (sciatic), and peripheral neuropathy (femoral)).  VA has maximized benefits to the extent available under the law.   

In sum, as the Veteran's symptoms are the type of symptoms contemplated by the rating schedule, including any combined effects resulting from his other service-connected disabilities, and governing norms are not present in this case, the Board concludes that an extraschedular rating is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus, type II, on an extraschedular basis, is denied.





REMAND

The Board regrets additional delay, but finds that further action is needed on the issue of entitlement to a TDIU pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

In February 2017, the AOJ granted entitlement to a TDIU effective September 3, 2015, the date the Veteran's formal application for increased compensation based on unemployability was received by VA.  The AOJ indicated this was a full grant of the benefit sought on appeal and discontinued the appeal.  While a notice of disagreement was not received regarding the effective date assigned for the TDIU, in a February 27, 2017 letter the Veteran's attorney notes that the Veteran was continuing to seek an increased rating for diabetes, to include based on individual unemployability, and that entitlement to a TDIU should be effective January 2007.  As the TDIU claim is linked to the diabetes claim and the Veteran has continued to contend that he is entitled to a TDIU prior to September 3, 2015, that issue remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  

Pursuant to the May 2014 remand directives, the AOJ was to provide the Veteran with notice as to how to substantiate a claim for a TDIU and to schedule him for appropriate VA examinations.  After ensuring these actions were complete, the AOJ was to readjudicate the claim and, if the benefit was not fully granted, to furnish a supplemental statement of the case (SSOC).  As discussed above, the benefit sought was not fully granted.  As such, the Veteran's appeal must be remanded so that the AOJ can issue an SSOC on the issue of entitlement to a TDIU prior to September 3, 2015.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Following review of the record, the AOJ should readjudicate the claim for entitlement to a TDIU prior to September 3, 2015.  If the benefit sought is not fully granted, the Veteran and his attorney should be furnished with an SSOC and be afforded an opportunity to respond before the claim is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


